DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 08/05/21 which canceled claim 1 and added claims 2-19 is noted.

Priority
This application is a continuation of application no. 16/181,921 now U.S. Patent 10,970,538 which is further a continuation of application no. 15/483,841 now U.S. Patent 10,151,632 filed 04/10/17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed terminology of at least one,  "computer readable medium" suggests to one of ordinary skill in the art that, by lack of an explicit definition of the term, such a “computer readable medium” could be one of signals, or other forms of propagation and transmission media which fails to be an appropriate manufacture under 35 U.S.C. 101 in the context of computer-related inventions and therefore requires this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlhorn (U.S. Patent 7,744,216).
In reference to claim 2, Uhlhorn discloses an apparatus (see columns 1-2, lines 64-2, column 3, lines 48-54 and Figure 1 wherein Uhlhorn discloses a display system that adjusts light output intensity.), comprising:
a graphics processor to dynamically adjust, in response to a measurement of at least one ocular characteristic of an eye of a user that includes a pupil dilation of the eye of the user, a brightness level of a display device to display an image (see columns 1-2, lines 64-2, column 6, lines 48-53, column 7, lines 19-26, column 8, lines 17-30 and #42, 46 of Figure 2 wherein Uhlhorn discloses the invention monitoring dilation of a pupil of a user’s eye taking pupil size measurements via an imaging device.  Uhlhorn discloses adjusting the light output intensity of the display device based upon the monitored pupil dilation.).
Although Uhlhorn does disclose the techniques of adjusting a display device’s intensity based upon a user’s pupil dilation via a processor (see at least #22 of Figure 1), Uhlhorn does not explicitly disclose the processor specifically as a graphics processor.  It is well known in the art of display processing to control display characteristics including display intensity/brightness utilizing a graphics processor.  Graphics processors are very efficient in manipulating computer graphics and image processing (Official Notice).  It would have been obvious to one of ordinary skill in the art for Uhlhorn who teaches a “processor” for performing the display control based upon pupil dilation techniques, to use a graphics processor, because it is well known in the art that graphics processors are very efficient in manipulating computer graphics and image processing for output to a display device.
In reference to claims 3, 4, 9, 10, 15 and 16, Uhlhorn discloses all of the claim limitations as applied to claims 2, 8 and 14 respectively.  Uhlhorn discloses determining whether pupil size is less than a minimum pupil size and dependent thereupon, performs specific light output adjustments (see column 8, lines 17-30 and Figure 2).  Note, it is clear that the minimum pupil size in Uhlhorn is equivalent to Applicant’s “predetermined initial threshold value.”

In reference to claims 6, 12 and 18, Uhlhorn discloses all of the claim limitations as applied to claims 2, 8 and 14 respectively.  Uhlhorn explicitly discloses the display apparatus as specifically comprised of a LED type display comprising LED elements (see column 4, lines 26-49).  Uhlhorn discloses adjusting the light output intensity of the display device based upon the monitored pupil dilation (see Figure 2).  The Examiner interprets the adjusting of the light output of Uhlhorn’s LED elements equivalent to Applicant’s adjusting “pixel intensities.”

	In reference to claim 8, claim 8 is similar in scope to claim 2 and is therefore rejected under like rationale.  Claim 8 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed by the teachings of Uhlhorn with reference to the rejection of claim 2 above.
In reference to claim 14, claim 14 is similar in scope to claim 2 and is therefore rejected under like rationale.  In addition to the limitations as recited in claim 2, claim 14 further recites, “At least one computer readable medium, comprising a set of instructions, which when executed by a graphics processor of a computer device…”  Uhlhorn discloses the system implemented using software program routines executable on the processor and stored in data storage (see column 5, lines 51-55 and column 6, lines 1-13).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 16 and 17 of U.S. Patent No. 10,152,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 8 and 14, which are not explicitly recited in the combination of claims 1, .
In reference to claim 2, claim 2 of the instant application is anticipated by the combination of Patent claims 1 and 2 in that claims 1 and 2 of the Patent contains all the limitations of claim 2 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 2 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 8, claim 8 of the instant application is anticipated by the combination of Patent claims 11 and 12 in that claims 11 and 12 of the Patent contains all the limitations of claim 8 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 8 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 14, claim 14 of the instant application is anticipated by the combination of Patent claims 16 and 17 in that claims 16 and 17 of the Patent contains all the limitations of claim 14 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 14 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-17 of U.S. Patent No. 10,970,538. Although the the limitations of claims 2, 8 and 14, which are not explicitly recited in the combination of claims 1-3, 8-10 and 15-17, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
In reference to claim 2, claim 2 of the instant application is anticipated by the combination of Patent claims 1, 2 and 3 in that claims 1, 2 and 3 of the Patent contains all the limitations of claim 2 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 2 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 8, claim 8 of the instant application is anticipated by the combination of Patent claims 8, 9 and 10 in that claims 8, 9 and 10 of the Patent contains all the limitations of claim 8 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 8 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.
In reference to claim 14, claim 14 of the instant application is anticipated by the combination of Patent claims 15, 16 and 17 in that claims 15, 16 and 17 of the Patent contains all the limitations of claim 14 of the instant application. In particular, the instant application claim is broader in every aspect than the Patent claims and is therefore an obvious variant thereof.  Claim 14 of the instant application therefore is not patentably distinct from the earlier Patent claims and as such is unpatentable for obvious-type double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/1/21